DETAILED ACTION
Response to Amendment
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 10/12/2022, the following has occurred: claims 1-2, 4, and 12-13 have been amended; claims 3, 5-11, and 14-20 have remained unchanged; and no new claims have been added.
Claims 1-20 are pending.
Effective Filing Date: 05/28/2020

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 103 Rejections:
Applicant argues with respect to the newly amended claims. These arguments are deemed moot in view of the newly cited art used to address these amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0270699 to MIR et al. in view of U.S. 2016/0007899 to Durkee et al. further in view of U.S. 2021/0166803 to Ellis et al. and further in view of U.S. 2014/0108044 to Reddy et al.
As per claims 1 and 12, MIR et al. teaches a system for determining a plurality of biological outcomes using a plurality of dimensions of biological extraction user data and artificial intelligence, (see: paragraph [0008] where the state of a health condition of a patient is determined and models (which are a biproduct of machine learning as explained in paragraph [0006]) are used in addition to inputted patient sample data) the system comprising a computing device, (see: paragraphs [0091] and [0093] where there are computing devices which are used to carry out the functions of the invention) wherein the computing device is designed and configured to:
--receive, a plurality of dimensions of biological extraction data; (see: paragraph [0008] where there is providing of a microbiome sample)
--determining a status of a user using the dimensions of biological extraction; (see: paragraph [0008] where the is a determination of a quantitative measure of microbes in one or a plurality of selected microbial genera. The determination of this measure is a determination of status of the user) and
--determine, using a second machine learning process and the dimensional history of the user, at least a biological outcome associated with the user, (see: paragraph [0008] where there is an application of a model (which is created from a machine learning process as explained in paragraph [0006]) to the quantitative measures (dimensional history) to predict a state of the health condition (at least a biological outcome)) wherein the at least an acute effect includes a recommended dietary supplementation (see: paragraph [0008] where there is a recommendation (acute effect) of an intervention such as a supplement).
MIR et al. may not further, specifically teach:
--determining a status of a user using the dimensions of biological extraction as:
1) --generate a first machine learning process comprising a plurality of correlated biosketch measurements, wherein each correlated biosketch measurement comprises a mathematical relationship between at least two elements of dimensional biological data, wherein generating the first machine learning process comprises training the first machine learning process as a function of training data to produce the plurality of correlated biosketch measurements and wherein the trained first machine learning process is configured to receive the plurality of dimensions of biological extraction data as an input and to output a dimensional history of the user as a function of biological extraction data and the plurality of correlated biosketch measurements.
MIR et al. may also not further, specifically teach:
2) --wherein receiving the plurality of dimensions of biological extraction  comprises receiving at least a gut wall and food sensitivity analysis, wherein the at least a gut wall and food sensitivity analysis comprises data relating to a food intolerance of a user;
3) --wherein determining the at least a biological outcome comprises determining at least an acute effect as a function of a weighted classifier of subsets of users comprising a shared diagnosis.

Durkee et al. teaches:
--determining a status of a user using the dimensions of biological extraction as:
1) --generate a first machine learning process comprising a plurality of correlated biosketch measurements, (see: FIG. 1 and paragraph [0043] where off-line processing 140 generally comprises receiving and processing the data inputs collected and relating them to create mathematical models of the inputs for machine learning algorithms to create a user estimation model. A machine learning process is generated here which comprises a plurality of correlated biosketch measurements (the user estimation model creates mathematical models of the inputs)) wherein each correlated biosketch measurement comprises a mathematical relationship between at least two elements of dimensional biological data, (see: FIG. 1 and paragraph [0043] where there is processing of data inputs collected and relating them to create mathematical models of the inputs for machine learning algorithms to create a user estimation model. Also see: paragraph [0049] where there is an ANN is used to find a mathematically optimal relationship between a large set of features. The correlated biosketch measurements here are the mathematical models of the inputs, where a relationship between inputs would be defined as a relationship between at least two inputs) wherein generating the first machine learning process comprises training the first machine learning process as a function of training data to produce the plurality of correlated biosketch measurements (see: 120 and 140 of FIG. 1 and paragraph [0049] where inputs from the data collection process are used as training data to train algorithms such as machine learning algorithms) and wherein the trained first machine learning process is configured to receive the plurality of dimensions of biological extraction data as an input (see: FIG. 1 and paragraph [0043] where there is an on-line execution 160 component. This component comprises of utilizing the state estimation model (trained machine learning process) in an actual situation based on actual data inputs (the plurality of dimensions of biological extraction)) and to output a dimensional history of the user as a function of biological extraction data and the plurality of correlated biosketch measurements (see: 160 of FIG. 1 and paragraph [0043] where there is an estimation of state of the user (an output of dimensional history of the user). This estimation is a function of the inputted data (biological extraction data) and the plurality of mathematical models of the inputs (correlated biosketch measurements)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute generate a first machine learning process comprising a plurality of correlated biosketch measurements, wherein each correlated biosketch measurement comprises a mathematical relationship between at least two elements of dimensional biological data, wherein generating the first machine learning process comprises training the first machine learning process as a function of training data to produce the plurality of correlated biosketch measurements and wherein the trained first machine learning process is configured to receive the plurality of dimensions of biological extraction data as an input and to output a dimensional history of the user as a function of biological extraction data and the plurality of correlated biosketch measurements as taught by Durkee et al. for determination of a status as disclosed by MIR et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, MIR et al. teaches of determining the status of a person and then using that status to determine an outcome thus one could substitute wherein the status is a determination of dimensional history of the user based on measurements of the user to obtain predictable results of determining outcome for a user based on their information. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Ellis et al. teaches:
2) --wherein receiving the plurality of dimensions of biological extraction  comprises receiving at least a gut wall and food sensitivity analysis, (see: 204 of FIG. 2 and paragraph [0025] where medical test results are being received as user data. Also a user may enter specifics about food intolerances and/or food allergies into food intolerance application 114 to be included in the user data) wherein the at least a gut wall and food sensitivity analysis comprises data relating to a food intolerance of a user (see: 204 of FIG. 2 and paragraph [0025] where medical test results are being received as user data. Also a user may enter specifics about food intolerances and/or food allergies into food intolerance application 114 to be included in the user data).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) wherein receiving the plurality of dimensions of biological extraction  comprises receiving at least a gut wall and food sensitivity analysis, wherein the at least a gut wall and food sensitivity analysis comprises data relating to a food intolerance of a user as taught by Ellis et al. for the user data as disclosed by MIR and Durkee et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of MIR and Durkee et al. already teaches of using user data thus one could substitute the user data with other user data to obtain predictable results of using user data. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Reddy et al. teaches:
3) --wherein determining the at least a biological outcome comprises determining at least an acute effect as a function of a weighted classifier of subsets of users comprising a shared diagnosis (see: paragraphs [0003] and [0004] where a determination is being made with regards to health risk scores for respective chronic diseases by applying models for respective chronic diseases to the clinical data. The average health risk scores of the respective chronic disease is being determined for each patient. Also see: paragraph [0057] where a model for a disease is being used to determine health risk scores. Further see: paragraphs [0055] – [0056] where the disease models are developed based on large patient populations with the condition (or subsets of users comprising a shared diagnosis). Also see: paragraph [0024] where care-management plans are determined based on these scores. The determination of the care management plans (acute effects) for long-term effects (chronic conditions) here are based on a function of the model/weighted classier used to score the patients).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 3) wherein determining the at least a biological outcome comprises determining at least an acute effect as a function of a weighted classifier of subsets of users comprising a shared diagnosis as taught by Reddy et al. in the system as taught by MIR et al., Durkee et al., and Ellis et al. in combination with the motivation(s) of enabling superior preventative care, reduce acute care admissions and reduce Per-Member Per-Month (PMPM) cost (see: paragraph [0020] of Reddy et al.).

As per claim 10, MIR et al., Durkee et al., Ellis et al., and Reddy et al. in combination teaches the system of claim 1, see discussion of claim 1. MIR et al. and Durkee et al. in combination may not further, specifically teach wherein determining the at least a biological outcome further comprises determining at least a long-term effect.
Reddy et al. further teaches wherein determining the at least a biological outcome further comprises determining at least a long-term effect (see: paragraph [0003] where there is a determination of a chronic disease based on the patient’s data).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 14, MIR et al., Durkee et al., Ellis et al., and Reddy et al. in combination teaches the method of claim 12, see discussion of claim 12. MIR et al. may not further, specifically teach wherein generating a dimensional history of a user further comprises inferring the dimensional history, using the first machine learning process, from the plurality of dimensions of biological extraction data.
Durkee et al. further teaches wherein generating a dimensional history of a user further comprises inferring the dimensional history, using the first machine learning process, from the plurality of dimensions of biological extraction data (see: 160 of FIG. 1 and paragraph [0043] where there is an estimation of state of the user (an output of dimensional history of the user). This estimation is being inferred based on actual data inputs (plurality of dimensions of biological extraction data) using the machine learning process depicted in FIG. 1).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

As per claim 15, MIR et al., Durkee et al., Ellis et al., and Reddy et al. in combination teaches the method of claim 14, see discussion of claim 14. MIR et al. may not further specifically teach:
--calculating a correlated biosketch measurement; and
--weighting the plurality of dimensions of biological extraction data with the correlated biosketch measurement.
Durkee et al. further teaches:
--calculating a correlated biosketch measurement; (see: FIG. 1 and paragraph [0043] where off-line processing 140 generally comprises receiving and processing the data inputs collected and relating them to create mathematical models of the inputs for machine learning algorithms to create a user estimation model. A machine learning process is generated here which comprises a plurality of correlated biosketch measurements (the user estimation model creates mathematical models of the inputs)) and
--weighting the plurality of dimensions of biological extraction data with the correlated biosketch measurement (see: paragraphs [0012], [0050], and [0052] where relationships between inputs (correlated biosketch measurements) are being weighted).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

As per claim 16, MIR et al., Durkee et al., Ellis et al., and Reddy et al. in combination teaches the method of claim 15, see discussion of claim 15. MIR et al. may not further, specifically teach wherein calculating a correlated biosketch measurement further comprises using the first machine learning process and data including plurality of dimensions of biological extraction data.
Durkee et al. further teaches wherein calculating a correlated biosketch measurement further comprises using the first machine learning process and data including plurality of dimensions of biological extraction data (see: FIG. 1 and paragraph [0043] where off-line processing 140 generally comprises receiving and processing the data inputs collected and relating them to create mathematical models of the inputs for machine learning algorithms to create a user estimation model. A machine learning process is used here with the data inputs to determine a plurality of correlated biosketch measurements (the user estimation model creates mathematical models of the inputs)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

As per claim 17, MIR et al., Durkee et al., Ellis et al., and Reddy et al. in combination teaches the method of claim 12, see discussion of claim 12. MIR et al. may not further, specifically teach wherein determining a biological outcome further comprises using a second machine learning process, wherein the second machine learning process is trained using training data including at least the status (see: paragraph [0008] where there is an application of a model (which is created from a machine learning process as explained in paragraph [0006]) to the quantitative measures (dimensional history) to predict a state of the health condition (at least a biological outcome). A training set of data is used as explained in paragraph [0006] where the set is used to help infer the state of the individual based on quantities of microorganisms (status of user)).
Durkee teaches a status as a dimensional history (see: see: 160 of FIG. 1 and paragraph [0043] where there is an estimation of state of the user (an output of dimensional history of the user). This estimation of state is the dimensional history).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

As per claim 18, MIR et al., Durkee et al., Ellis et al., and Reddy et al. in combination teaches the method of claim 12, see discussion of claim 12. MIR et al., Durkee et al., and Ellis et al. in combination may not further, specifically teach wherein determining a biological outcome further comprises determining a long-term effect.
Reddy et al. teaches wherein determining a biological outcome further comprises determining a long-term effect (see: paragraph [0003] where there is a determination of a chronic disease based on the patient’s data).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

Claims 2-3, 5-8, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0270699 to MIR et al. in view of U.S. 2016/0007899 to Durkee et al. further in view of U.S. 2021/0166803 to Ellis et al. and further in view of U.S. 2014/0108044 to Reddy et al. as applied to claims 1 and 12, and further in view of U.S. 2015/0046465 to Lambert further in view of U.S. 2014/0324459 to Barfield.
As per claim 2, MIR et al., Durkee et al., Ellis et al., and Reddy et al. in combination teaches the system of claim 1, see discussion of claim 1. MIR et al. further teaches wherein receiving the plurality of dimensions of biological extraction further comprises receiving data including at least a microbiome datum, (see: paragraph [0008] where there is providing of a microbiome sample which includes various types of samples) and at least a blood test (see: paragraph [0061] where there is a human sample of blood).
MIR et al., Durkee et al., Ellis et al., and Reddy et al. in combination may not specifically, further teach:
1) --wherein receiving the plurality of dimensions of biological extraction further comprises receiving data including at least a genetic analysis and at least an epigenetic analysis; and
2) --wherein receiving the plurality of dimensions of biological extraction further comprises receiving data including at least a toxicity report.

Lambert teaches:
--wherein receiving the plurality of dimensions of biological extraction further comprises receiving data including at least a genetic analysis and (see: paragraph [0012] where there are genetic tests being received) at least an epigenetic analysis (see: paragraph [0012] where there are epigenetic tests being received).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein receiving the plurality of dimensions of biological extraction further comprises receiving data including at least a genetic analysis and at least an epigenetic analysis as taught by Lambert in the system as taught by MIR et al., Durkee et al., Ellis et al., and Reddy et al. in combination with the motivation(s) of determining a patient’s disease status (see: paragraph [0012] of Lambert).

Barfield teaches:
--wherein receiving the plurality of dimensions of biological extraction further comprises receiving data including at least a toxicity report (see: paragraph [0036] where there is medical record information including medication dosage information. Also see: paragraph [0035] where this information is received).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein receiving the plurality of dimensions of biological extraction further comprises receiving data including at least a toxicity report as taught by Barfield for the data that is currently received via biological extraction as disclosed by MIR et al., Durkee et al., Ellis et al., Reddy et al., and Lambert in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of MIR et al., Durkee et al., Ellis et al., Reddy et al., and Lambert teaches receiving data via biological extraction so substituting wherein that data is a certain type of data such as data from a gut wall and food sensitivity analysis would not change the underlying functionality of what is being done to the biological extraction data in the combination of MIR et al., Durkee et al., Ellis et al., Reddy et al., and Lambert Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 3, MIR et al., Durkee et al., Ellis et al., Reddy et al., Lambert, and Barfield in combination teach the system of claim 2, see discussion of claim 2. MIR et al. further teaches wherein the microbiome datum includes microbiome analysis that comes from a user stool sample analysis (see: paragraph [0061] where a stool sample is being provided).

As per claim 5, MIR et al., Durkee et al., Ellis et al., Reddy et al., Lambert, and Barfield in combination teach the system of claim 2, see discussion of claim 2. MIR et al., Durkee et al., Ellis et al., and Reddy et al. in combination may not further, specifically teach wherein at least a genetic analysis is obtained from at least a user physical sample.
Lambert further teaches wherein at least a genetic analysis is obtained from at least a user physical sample (see: paragraph [0020] where a biological analysis is being performed on the blood sample).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 2, and incorporated herein.

As per claim 6, MIR et al., Durkee et al., Ellis et al., Reddy et al., Lambert, and Barfield in combination teach the system of claim 2, see discussion of claim 2. MIR et al., Durkee et al., Ellis et al., and Reddy et al. in combination may not further teach wherein the epigenetic analysis is obtained from the at least a genetic analysis.
Lambert further teaches wherein the epigenetic analysis is obtained from the at least a genetic analysis (see: paragraph [0012] where there are epigenetic tests to profile cells and molecules (genetic analysis is the analysis of genetic material such as cells)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 2, and incorporated herein.

As per claim 7, MIR et al., Durkee et al., Ellis et al., Reddy et al., Lambert, and Barfield in combination teach the system of claim 2, see discussion of claim 2. MIR et al., Durkee et al., Ellis et al., and Reddy et al. in combination may not further, specifically teach wherein receiving the plurality of dimensions of biological extraction data of a user further comprises receiving a blood test from the user.
Lambert further teaches wherein receiving the plurality of dimensions of biological extraction data of a user further comprises receiving a blood test from the user (see: paragraph [0054] where there is a blood test using a blood sample).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 2, and incorporated herein.

As per claim 8, MIR et al., Durkee et al., Ellis et al., Reddy et al., Lambert, and Barfield in combination teach the system of claim 2, see discussion of claim 2. MIR et al., Durkee et al., Ellis et al., Reddy et al., and Lambert may not further, specifically teach wherein receiving the plurality of dimensions of biological extraction data of a user further comprises receiving a toxicity report.
Barfield further teaches wherein receiving the plurality of dimensions of biological extraction data of a user further comprises receiving a toxicity report (see: paragraph [0036] where there is drug information that is received via medical record information, thus, the medical record information is being considered a report).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 2, and incorporated herein.

As per claim 13, claim 13 is similar to claim 2, thus MIR et al., Durkee et al., Ellis et al., Reddy et al., Lambert, and Barfield may be used in a similar manner to reject claim 13.

As per claim 20, MIR et al., Durkee et al., Ellis et al., Reddy et al., Lambert, and Barfield in combination teaches the system of claim 2, see discussion of claim 2. MIR et al., Durkee et al., Ellis et al., and Reddy et al. in combination may not further, specifically teach wherein receiving the plurality of dimensions of biological extraction data of a user further comprises receiving a saliva sample from the user
Lambert further teaches wherein receiving the plurality of dimensions of biological extraction data of a user further comprises receiving a saliva sample from the user (see: paragraph [0054] where there is a saliva sample that may be tested).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 2, and incorporated herein.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0270699 to MIR et al. in view of U.S. 2016/0007899 to Durkee et al. further in view of U.S. 2021/0166803 to Ellis et al. and further in view of U.S. 2014/0108044 to Reddy et al. as applied to claim 1, further in view of “Methylene Blue in the Evaluation of Gastrointestinal Tract Integrity: Potential Limitations” by R.L. Prosst et al.
As per claim 4, MIR et al., Durkee et al., Ellis et al., and Reddy et al. in combination teach the system of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein receiving the at least gut wall and food sensitivity analysis further comprises receiving at least a gut wall and food sensitivity test including data on gut wall strength of the user.

R.L. Prosst et al. teaches:
--wherein receiving the at least gut wall and food sensitivity analysis further comprises receiving at least a gut wall and food sensitivity test including data on gut wall strength of the user (see: Abstract and Introduction on page 1 where the gastrointestinal tract integrity is being evaluated with a methylene blue test).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein receiving the at least gut wall and food sensitivity analysis further comprises receiving at least a gut wall and food sensitivity test including data on gut wall strength of the user as taught by Prosst et al. for the received food sensitivity data as disclosed by MIR et al., Durkee et al., Ellis et al., and Reddy et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of MIR et al., Durkee et al., Ellis et al., and Reddy et al. teaches of receiving patient information thus one could substitute wherein that information includes a gut integrity test to obtain predictable results of using patient data. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0270699 to MIR et al. in view of U.S. 2016/0007899 to Durkee et al. further in view of U.S. 2021/0166803 to Ellis et al. and further in view of U.S. 2014/0108044 to Reddy et al. as applied to claim 1, further in view of U.S. 2010/0017388 to Glover.
As per claim 9, MIR et al., Durkee et al., Ellis et al., and Reddy et al. in combination teaches the system of claim 1, see discussion of claim 1. MIR et al. further teaches:
--training the first machine learning process further as a function of the plurality of training data entries (see: paragraph [0006] where there is training of a machine learning process using training data).
The combination may not further, specifically teach:
--identifying, using a classifier, a plurality of training data entries corresponding to the user.

Glover teaches:
--identifying, using a classifier, a plurality of training data entries corresponding to the user (see: paragraph [0068] where there is an identification of documents of a particular category. A classifier here is being used to identify data related to a topic. The MIR et al., Durkee et al., and Reddy et al. combination teaches the data to be training data and the topic to be user-related).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include identifying, using a classifier, a plurality of training data entries corresponding to the user as taught by Glover in the system of MIR et al., Durkee et al., Ellis et al., and Reddy et al. in combination since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of MIR et al., Durkee et al., Ellis et al., and Reddy et al. teaches training a machine learning process using training sets and adding wherein the training sets are identified by a classifier would maintain the same functionality of the combination of MIR et al., Durkee et al., Ellis et al., and Reddy et al., making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0270699 to MIR et al. in view of U.S. 2016/0007899 to Durkee et al. further in view of U.S. 2021/0166803 to Ellis et al. and further in view of U.S. 2014/0108044 to Reddy et al. as applied to claims 10 and 12 respectively, further in view of U.S. Patent No. 10,282,512 to Bennett et al.
As per claim 11, MIR et al., Durkee et al., Ellis et al., and Reddy et al. in combination teach the system of claim 10, see discussion of claim 10. The combination may not further, specifically teach wherein determining the at least an acute effect further comprises determining the at least an acute effect as a function of the at least a long-term effect using a third machine learning process.

Bennett et al. teaches:
--wherein determining the at least an acute effect further comprises determining the at least an acute effect as a function of the at least a long-term effect using a third machine learning process (see: column 2, line 65 to column 3, line 4. Also see: column 5, lines 60-65. A treatment is being determined using machine learning. Additionally, an acute effect (treatment) is being determined for a long-term effect (chronic disease)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein determining the at least an acute effect further comprises determining the at least an acute effect as a function of the at least a long-term effect using a third machine learning process.as taught by Bennett et al. in the system as taught by MIR et al., Durkee et al., Ellis et al., and Reddy et al. in combination with the motivation(s) of predicting optimal treatments (see: column 1, lines 36-38 of Bennett et al.)..

As per claim 19, MIR et al., Durkee et al., Ellis et al., and Reddy et al. in combination teaches the method of claim 12, see discussion of claim 12. The combination may not further, specifically teach wherein determining the at least an acute effect further comprises determining the at least an acute effect as a function of the at least a long-term effect using a third machine learning process.

Bennett et al. teaches:
--wherein determining the at least an acute effect further comprises determining the at least an acute effect as a function of the at least a long-term effect using a third machine learning process (see: column 2, line 65 to column 3, line 4. Also see: column 5, lines 60-65. A treatment is being determined using machine learning. Additionally, an acute effect (treatment) is being determined for a long-term effect (chronic disease)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein determining the at least an acute effect further comprises determining the at least an acute effect as a function of the at least a long-term effect using a third machine learning process as taught by Bennett et al. in the method as taught by MIR et al., Durkee et al., Ellis et al., and Reddy et al. in combination with the motivation(s) of predicting optimal treatments (see: column 1, lines 36-38 of Bennett et al.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G.S. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                  

/EVANGELINE BARR/Primary Examiner, Art Unit 3626